Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the upon determining the comparison of the score to a threshold, if the second object detection model should be applied for a longer period than the first detection model. The closest prior consists of JP4948379B2, which teaches each of the parameter registers node 411 and 412 stores parameter information for constituting one weak classifier. The parameter information stored in these registers is stored in the parameter memory in the discrimination processing unit for all weak discriminator nodes. The parameter memory is accessible from the CPU and the DMAC outside the discrimination processing unit, and parameter information is set before executing the detection process. Additional prior art document CN 101127079 B, see [0103], teaches further providing access to output device signal (e.g., FIG. 54 in the scanner 12), the signal undergoes the identification process and outputs it to the higher node and the first lower node or the second low node, and when the second lower node based on the input signal, a difference between two pixel values of image is, the threshold used in the recognition process of the first node of how different, recognition process is performed, the output device can be larger than the image of the learning sampling of image signals is output to the second node, the position of the input signal through the position of two pixels on the rolling direction, to be used in the recognition process of the first node rotates by a predetermined angle. The prior art of record, either alone or in combination, fails to teach or suggest the upon determining the comparison of the score to a threshold, with respect to the nodes, if the second object detection model should be applied for a longer period than the first detection model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661